Exhibit 10.16

BreitBurn Energy Partners L.P.
2006 Long-Term Incentive Plan
Restricted Phantom Units Award Agreement

Grantee:

Grant Date:           

This 2006 Long-Term Incentive Plan Agreement is between BreitBurn GP, LLC (the
“Company”), as the general partner of BreitBurn Energy Partners L.P., a Delaware
limited partnership, and                       , a Director of the Company
(referred to herein as “you”).

1.                                       Grant of Restricted Phantom Units with
DERs.  The Company hereby grants to you [        ] Restricted Phantom Units
under the 2006 BreitBurn Energy Partners L.P. Long-Term Incentive Plan (the
“Plan”) on the terms and conditions set forth herein. This grant of Restricted
Phantom Units includes a tandem DER grant with respect to each Restricted
Phantom Unit.  The Company shall establish a DER bookkeeping account for you
with respect to each Restricted Phantom Unit granted that shall be credited with
an amount equal to any cash distributions made by the Company on a Common Unit
during the period such Restricted Phantom Unit is outstanding and deemed
reinvested in Restricted Phantom Units based on the Fair Market Value on the
date of such cash distribution.  In the event of any conflict between the terms
of this Agreement and the Plan, which is incorporated herein by reference as a
part of this Agreement, the terms of the Plan shall control.  Capitalized terms
used in this Agreement but not defined herein shall have the meanings ascribed
to such terms in the Plan, unless the context requires otherwise.

2.                                       Vesting.  Except as otherwise provided
in Paragraph 3 below, the Restricted Phantom Units granted hereunder shall vest
on the third anniversary of the Grant Date as follows:

Third Anniversary of
Grant Date

 

Cumulative
Vested Percentage

 

[                  ]

 

100

%

 

Upon vesting of a Restricted Phantom Unit under this grant, the Restricted
Phantom Units attributable to the reinvestment from the amount credited to your
tandem DER account with respect to such Restricted Phantom Unit shall also vest.
If a Restricted Phantom Unit is forfeited, the amount credited to your tandem
DER account with respect to such Restricted Phantom Unit shall be similarly
forfeited.


--------------------------------------------------------------------------------


3.                                       Events Occurring Prior to Full Vesting.

(a)                                  Death or Disability.  If your service as a
member of the Board of Directors of the Company terminates as a result of your
death or a disability that entitles you to benefits under the Company’s or an
Affiliate’s long-term disability plan, the Restricted Phantom Units then held by
you, including Restricted Phantom Units attributable to the reinvestment from
the amount credited to your tandem DER account, automatically will become fully
vested upon such termination.

(b)                                 Other Terminations.  If your service as a
member of the Board of Directors of the Company terminates for any reason other
than as provided in Paragraph 3(a) above, all Restricted Phantom Units then held
by you, including Restricted Phantom Units attributable to the reinvestment from
the amount credited to your tandem DER account, automatically shall be forfeited
without payment upon such termination.

(c)                                  Change of Control.  All outstanding
Restricted Phantom Units held by you and all DERs reinvested in Restricted
Phantom Units automatically shall become fully vested upon a Change of Control.

For purposes of this Paragraph 3, except to the extent provided otherwise by
Section 409A of the Internal Revenue Code or regulations thereunder, “a
termination of service as a member of the Board of Directors of the Company”
shall not include a change of status between any of the following: an Employee
or a Director of, or a Consultant to, the Company or an Affiliate of the
Partnership.

4.                                       Payments.

(a)                                  Restricted Phantom Units.  On the first
business day following the date a Restricted Phantom Unit vests, the Company or
an Affiliate shall pay you a Unit.

(b)                                 DERs.  At the same time the vested
Restricted Phantom Unit is paid, the vested amount then credited to your tandem
DER account and reinvested in Restricted Phantom Units shall be paid to you in
accordance with Section 4.(a) herein.

5.                                       Withholding of Taxes.  To  the  extent
that a payment under the Plan results in the receipt of compensation by you with
respect to which the Company or an Affiliate has a tax withholding obligation
pursuant to applicable law, and unless other arrangements have been made by you
that are acceptable to the Company or such Affiliate, you shall deliver to the
Company or the Affiliate such amount of money as the Company or the Affiliate
may require to meet its withholding obligations under such applicable law. 


--------------------------------------------------------------------------------


No issuance of Common Units shall be made pursuant to this Agreement until you
have paid or made arrangements approved by the Company or the Affiliate to
satisfy in full the applicable tax withholding requirements of the Company or
Affiliate with respect to such event.

6.                                       Limitations Upon Transfer.  All rights
under this Agreement shall belong to you alone and may not be transferred,
assigned, pledged, or hypothecated by you in any way (whether by operation of
law or otherwise), other than by will or the laws of descent and distribution
and shall not be subject to execution, attachment, or similar process.  Upon any
attempt by you to transfer, assign, pledge, hypothecate, or otherwise dispose of
such rights contrary to the provisions in this Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.

7.                                       Binding Effect.  This Agreement shall
be binding upon and inure to the benefit of any successor or successors of the
Partnership and upon any person lawfully claiming under you.

8.                                       Entire Agreement.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Restricted
Phantom Units granted hereby.  Without limiting the scope of the preceding
sentence, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect.

9.                                       Modifications.  Except as provided
below, any modification of this Agreement shall be effective only if it is in
writing and signed by both you and an authorized individual on behalf of the
Company.

10.                                 Governing Law.  This grant shall be governed
by, and construed in accordance with, the laws of the State of Delaware, without
regard to conflicts of laws principles thereof.

IN WITNESS WHEREOF the parties have executed and delivered this Agreement
effective as of the date first written above.

 

BREITBURN GP, LLC

 

 

 

 

 

[Outside Director]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------